In a proceeding in the Surrogate’s Court, Westchester County, by a legatee to compel an executor to account, the answer alleges defenses of payment, release, and the Statute of Limitations and the reply alleges that the release was obtained by fraud. The appeal is from an order dismissing the petition on the merits after trial. Order affirmed, with costs to respondent, payable out of the estate. No opinion. Wenzel, Acting P. J., Ughetta and Hallinan, JJ., concur; Beldoek, J., dissents and votes to reverse the order and to grant the petition on the ground that the learned Surrogate’s determination is against the weight of the credible evidence.